Citation Nr: 0618746	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  06-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1969 to May 1972.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In June 2006, a motion to advance this case on the Board's 
docket due to the veteran's financial hardship was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

Issues not on appeal

A May 2005 RO rating decision denied an increased rating for 
the veteran's service-connected diabetes mellitus.  The 
veteran disagreed with that decision, and a November 2005 
supplemental statement of the case referred to that issue.  
However, the veteran's subsequently indicated he wished to 
discontinue the appeal of his rating for diabetes mellitus.  
Therefore, an appeal as to the diabetes mellitus issue has 
been withdrawn.  See 38 C.F.R. § 20.204 (2005). 

In an August 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
urinary incontinence with benign prostate hypertrophy, skin 
cancer due to herbicide exposure, peripheral vascular disease 
of the right and left lower extremities, carpal tunnel 
syndrome of the bilateral upper extremities and hypertension.  
The veteran indicated his disagreement with the August 2004 
decision.  A statement of the case (SOC) was issued with 
respect to these issues; however, the veteran did not submit 
a timely substantive appeal.  Therefore, an appeal as to 
those issues has not been perfected, and they are not 
currently before the Board.  perfected, and it is not 
currently before the Board.  See 38 C.F.R. § 20.302(b) 
(2005); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 
  
In a May 2005 rating decision, the RO proposed a reduction in 
the disability rating assigned for the veteran's service-
connected peripheral retinopathy from 10 percent to zero 
percent.  However, in a September 2005 rating action, the 10 
percent rating was continued for diabetic retinopathy rather 
than being reduced.  That matter is accordingly moot.

In a January 2006 rating action, the RO denied the veteran's 
claim of entitlement to service connection for glaucoma.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
neurological impairment of the right upper extremity is 
manifested by mildly decreased sensation in the mid palm and 
decreased light touch in the fingers.

2.  The medical evidence indicates that the veteran's 
neurological impairment of the left upper extremity is 
manifested by mildly decreased sensation in the mid palm and 
decreased light touch in the fingers.

3.  The medical evidence indicates that the veteran's 
neurological impairment of the right lower extremity is 
manifested by mildly decreased sensation in the knees and 
decreased light touch in the ankles.

4.  The medical evidence indicates that the veteran's 
neurological impairment of the left lower extremity is 
manifested by mildly decreased sensation in the knees and 
decreased light touch in the ankles.

5.  The evidence does not show that the veteran's service-
connected bilateral upper or lower extremity disabilities are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

6.  The veteran is service-connected for the following 
disabilities: diabetes mellitus type II with erectile 
dysfunction (20 percent disabling); nonproliferative diabetic 
retinopathy (10 percent); peripheral neuropathy of the right 
upper extremity (10 percent); peripheral neuropathy of the 
left upper extremity (10 percent); peripheral neuropathy of 
the right lower extremity (10 percent); and peripheral 
neuropathy of the left lower extremity (10 percent).

7.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the right upper extremity have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8716 (2005).

2.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the left upper extremity have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8716 (2005).

3.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8720 (2005).

4.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8720 (2005).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claim Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the November 2005 
SSOC [which, as detailed in the Introduction, is actually a 
SOC].  Specifically, the November 2005 SSOC detailed the 
relevant rating criteria for the veteran's service-connected 
bilateral upper and lower extremity neuropathy disabilities, 
along with the evidentiary requirements necessary to 
establish a claim for TDIU.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated May 3, 2004; November 16, 2004 and September 26, 2005, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised in the May 2004, 
November 2004 and September 2005 letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records from SSA and VA outpatient 
facilities.  The May 2004 letter specifically informed the 
veteran that outpatient treatment records from the Dayton 
VAMC had been received.  The May 2004, November 2004 and 
September 2005 VCAA letters also informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, including "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  With respect to private treatment 
records, all three letters included copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
asked in the letters that the veteran complete this release 
so that VA could obtain these records on his behalf.  The May 
2004 letter indicated that records from Dr. T. were 
associated with the claims folder.  All four letters further 
highlighted the veteran's responsibility with respect to 
providing information on non-Federal evidence or the evidence 
itself.  Specifically, the May 2004 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis in 
original].  The veteran was also advised in the November 2004 
VCAA letter that a VA examination was being scheduled in 
order to make a decision on his claims [it was conducted in 
December 2004].  

Finally, the Board notes that the May 2004, November 2004 and 
September 2005 VCAA letters comply with the fourth "give us 
all you've got" component of the VCAA.  The November 2004 
and September 2005 VCAA letters specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  Additionally, the provisions of 38 C.F.R. § 3.159 were 
detailed in the November 2005 SSOC.  As the veteran is 
unrepresented, the September 2005 letter also listed a number 
of Veterans' Service Organizations (VSOs) and informed the 
veteran that he could receive free representation from a VSO 
for his case.

The veteran arguably may not have been initially provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision dated in May 
2005.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the September 2005 VCAA letter and his claims were 
readjudicated in the November 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has not 
pointed to any such prejudice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant because service connection has already 
been granted for these claims.  The veteran has been provided 
appropriate notice as to element (4) as described above.  

With respect to element (5), effective date, the October 2004 
SSOC noted: "the effective date of entitlement [May 13, 
2003] is the date of VA medical records first showing the 
existence of a peripheral neuropathy of the upper 
extremities."  With respect to the veteran's bilateral lower 
peripheral neuropathy claims, the October 2004 SSOC noted 
that "the effective date of entitlement [December 6, 2002] 
is the date VA treatment records first show treatment for 
this disability."  The Board finds the veteran could 
reasonably infer from this discussion that in order to obtain 
an earlier effective date for his increased rating claims, he 
would have to submit evidence of his increased symptoms dated 
prior to May 13, 2003 [for the upper extremities] and 
December 6, 2002 [for the lower extremities].  In any event, 
the veteran has not indicated either disagreement with the 
assigned effective date or that he had any information or 
evidence pertaining thereto.  


Therefore, a remand for additional notice with respect to 
effective date would serve no useful purpose and would only 
cause unnecessary delay.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].  

Finally, with respect to the veteran's TDIU claim, element 
(4) is irrelevant as TDIU is a single total disability 
rating.  Additionally, element (5), effective date, is 
rendered moot via the RO's denial of TDIU.  In other words, 
any lack advisement as to that element is meaningless, 
because an effective date was not assigned.  
Because as discussed below the Board is denying the veteran's 
claim, element (5) remains moot.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained extensive reports of VA 
and private treatment of the veteran, which will be discussed 
below.  Records pertaining to the veteran's SSA disability 
benefits are also associated with the claims folder.  
Additionally, the veteran was provided with VA examinations 
in December 2002, December 2003 and December 2004, the 
results of which will be discussed below.  The reports of the 
medical examination reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


1.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated as 10 percent disabling. 

For the sake of brevity, the Board will analyze both the 
right and left upper extremity claims together, as they are 
rated under the same diagnostic code at the same disability 
level and have similar symptomatology.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's peripheral neuropathy of the right and left 
upper extremities are both currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8799-8716 [neuralgia of the ulnar 
nerve].  See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]; see also 38 C.F.R. § 4.27 [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].

The veteran is right handed.  This is the major extremity.  
See 38 C.F.R. § 4.69 (2005) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Under Diagnostic Code 8716, a maximum schedular rating of 
60/50 [major extremity/minor extremity] percent is awarded 
for complete paralysis of the ulnar nerve.  With complete 
paralysis, the hands are locked in the "griffin claw" 
deformity due to flexor contraction of ring and little 
fingers, atrophy is very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb, and flexion of the wrist is 
weakened.  When there is incomplete paralysis, a 
40/30 percent rating is in order for severe disability.  
Moderate incomplete paralysis warrants a 30/20 percent 
evaluation, and mild incomplete paralysis warrants a 
10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8720 
(2005).

Words such as "mild," "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New 
World Dictionary, Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 8716.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Review of the relevant evidence of record demonstrates that 
the veteran's neurological impairment of the upper 
extremities primarily consists of numbness and tingling in 
the upper extremities.  Such symptomatology is congruent with 
Diagnostic Code 8716, which deals with ulnar nerve disability 
(affecting the upper extremities).  The veteran has not 
suggested that another diagnostic code be used or would 
otherwise be more appropriate.  

The Board therefore concludes that Diagnostic Code 8716 is 
the most appropriate in rating the veteran's service-
connected peripheral neuropathy of the right and left upper 
extremities.

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of carpal tunnel syndrome in the veteran's right hand.  
Specifically, the December 2003 VA examiner specifically 
found "there is no clinical evidence for carpal tunnel 
syndrome [in either hand], but there is electrodiagnostic 
evidence for carpal tunnel syndrome on the right."  However, 
the medical evidence of record sufficiently delineates the 
symptomatology caused by the veteran's carpal tunnel syndrome 
and that caused by the peripheral neuropathy so that an 
informed decision can be made as to the veteran's increased 
rating claim.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In particular, the medical evidence of record 
demonstrates that the service-connected symptomatology is 
limited to numbness and tingling.  

Schedular rating

The veteran's peripheral neuropathy of the upper extremities 
is rated 10 percent disabling for each extremity.  As 
explained in the law and regulations section above, such 
ratings are congruent with mild incomplete paralysis.

The veteran is not eligible for 60 or 50 percent ratings 
under Diagnostic Code 8716, as there is no evidence of 
complete paralysis of the upper extremities, and the veteran 
does not contend that there is complete paralysis.  

Accordingly, the Board's analysis of these claims on whether 
the veteran's bilateral peripheral neuropathy of the upper 
extremities can be characterized as "moderate" or worse.  
For reasons stated immediately below, the Board concludes 
that the criteria for 20, 30 or 40 percent disability ratings 
under Diagnostic Code 8716 have not been met.  

The medical evidence shows that the veteran has complained of 
numbness and tingling in both hands.  The veteran did 
evidence decreased light touch to the bilateral fingers in 
the December 2003 and December 2004 VA examinations, along 
with decreased pinprick sensation bilaterally.  

The December 2003 VA examiner noted there was no paralysis, 
neuritis, neuralgia, muscle wasting or atrophy, fasciculation 
or tremor, and the December 2004 VA examiner indicated no 
atrophy, fasciculation or tremor and referred to the 
veteran's symptoms as "relatively mild."  

The above-described neurological impairment, though 
demonstrable, is certainly "not severe" as noted by the 
December 2003 VA examiner.  Rather, the medical evidence 
characterizes the disability as "relatively mild" paralysis 
in the upper extremities, which is precisely the criteria for 
the assignment of a 10 percent rating under Diagnostic Code 
8716.  

Therefore, although it is clear that there is mild decreased 
touch and sensation in his hands and fingers, there is no 
evidence of more significant symptoms such as atrophy, muscle 
wasting, tremor and the like.  Moreover, there is no 
indication of any functional loss associated with the 
peripheral neuropathy. 

In addition, the extensive medical evidence, consisting of 
several volumes of VA outpatient reports, show only one 
complaint of pain related to the veteran's peripheral 
neuropathy of the bilateral upper extremities in October 2002 
which as had decreased by the time of a July 2003 outpatient 
note, which indicated that the veteran was feeling "pretty 
good."  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

In sum, the evidence shows decreased sensation in the mid 
palm and decreased light touch in the fingers.  The Board 
finds these "wholly sensory" symptoms, alone, do not 
constitute evidence which is sufficient to characterize the 
veteran's service-connected bilateral upper extremity 
disabilities as "moderate."  That is, the veteran's current 
symptoms do not approach the "average" or "medium" range 
and are best described as mild, thus warranting his current 
10 percent rating, but no more.  
  
Accordingly, increased ratings are not warranted for the 
right and left upper extremities under Diagnostic Code 8716.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
bilateral upper extremity disabilities have not changed 
appreciably during the appeal period.  As alluded to above, 
there is some evidence that the disabilities may have 
improved somewhat with the use of methadone.  In any event, 
there are no medical findings and no other evidence which 
would allow for the assignment of increased disability 
ratings at any time during the period of time here under 
consideration.  

Based on the record, the Board finds that 10 percent 
disability ratings were properly assigned for the entire 
period from the date of service connection, May 13, 2003.



Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
all increased rating issues on appeal.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

Again, for the sake of brevity, the Board will analyze both 
the right and left lower extremity claims together, as they 
are rated under the same diagnostic code at the same 
disability level and have similar symptomatology.

The Board notes at the outset that its discussion of these 
two issues mirrors to some extent that presented above with 
respect to the first two issues on appeal.    

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Specific rating criteria

The veteran's peripheral neuropathy of the right and left 
lower extremities are both currently rated 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8799-
8720 [neuralgia of sciatic nerve].  

Under Diagnostic Code 8720, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
no active movement of muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  When 
there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation.  Moderate or mild incomplete paralysis warrants a 
20 percent or a 10 percent rating, respectively.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2005).

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected peripheral 
neuropathy of the right and left lower extremities are both 
rated under Diagnostic Code 8720.  The Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi, supra.

Review of the relevant evidence of record demonstrates that 
the veteran's neurological impairment of the lower 
extremities primarily consists of pain and decreased 
sensation.  Such symptomatology is congruent with Diagnostic 
Code 8720, which deals with sciatic nerve disability 
(affecting the lower extremities).  The veteran has not 
suggested that another diagnostic code be used or would 
otherwise be more appropriate.  

The Board therefore concludes that Diagnostic Code 8720 is 
the most appropriate in rating the veteran's service-
connected peripheral neuropathy of the right and left lower 
extremities.

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of skin problems of the bilateral feet and toes, to include 
onychomycosis and callus formation.  However, the medical 
evidence of record sufficiently delineates the symptomatology 
caused by the veteran's skin problems and that caused by the 
peripheral neuropathy so that an informed decision can be 
made as to the veteran's increased rating claim.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The medical evidence of record demonstrates that service-
connected symptomatology is limited to numbness and tingling.  
The Board will not include the veteran's skin symptomatology 
as part the service-connected peripheral neuropathy of the 
bilateral lower extremities.

Schedular rating

The currently assigned 10 percent ratings are indicative of 
mild incomplete paralysis. 

The Board initially observes that the veteran is not eligible 
for an 80 percent rating under Diagnostic Code 8720, as there 
is no evidence of complete paralysis of either extremity.  
Nor does the evidence indicate marked muscular atrophy to 
allow for a 60 percent rating under Diagnostic Code 8720.  
The veteran has not contended otherwise.  Accordingly, the 
analysis of these claims will focus on whether the veteran's 
bilateral peripheral neuropathy of the lower extremities can 
be characterized as "moderate" or worse.  

For reasons stated immediately below, the Board concludes 
that the criteria for 20 percent or higher disability rating 
under Diagnostic Code 8720 have not been met.  

A VA outpatient record dated in April 2003 demonstrates that 
the veteran presented complaining of pain associated with his 
peripheral neuropathy of the lower extremities.  He 
specifically denied weakness.  There was reduced vibration at 
the knees and reduced pinprick sensation to just below the 
knees.  Decreased light touch to the bilateral knees was also 
demonstrated in the December 2003 and December 2004 VA 
examinations, along with decreased pinprick sensation in a 
stocking glove fashion to the knees bilaterally.  

The December 2003 VA examiner noted there was no paralysis, 
neuritis, neuralgia, muscle wasting or atrophy, fasciculation 
or tremor, and the December 2004 VA examiner indicated no 
atrophy, fasciculation or tremor and, as with the bilateral 
hands, characterized the veteran's symptomatology as 
"relatively mild."  

As with the upper extremities, the service-connected 
peripheral neuropathy of the lower extremities is 
characterized by diminished sensation.  Thee are isolated 
complaints of pain associated with the peripheral neuropathy 
of the bilateral lower extremities (in October 2002, August 
2003 and August 2005).  Significantly, symptoms which could 
be characterized as "moderate", such as atrophy, muscle 
wasting or tremor, are wholly absent from the clinical 
picture.  Moreover, there is no indication of any functional 
loss associated with the peripheral neuropathy.   

The veteran's symptoms, which include mild decreased touch 
and decreased sensation in the bilateral lower extremities, 
as well as complaints of pain, is wholly sensory, lacking in 
objective manifestations, and are certainly "not severe," 
as noted by the December 2004 VA examiner.  No weakness in 
the extremities has been demonstrated.  

The veteran indicated to the December 2004 VA examiner that 
his bilateral lower extremity disabilities were "severe 
enough that his doctors have discussed bypass grafting to the 
arteries in both legs."  However, there is no indication of 
any such medical discussion in the claims folder, and the 
veteran has not explained how arterial grafting would have 
any impact on his service-connected neurological 
disabilities.  Although the Board has taken the veteran's 
contentions into account, it finds that his reports are 
outweighed by the negative medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a 
claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  

The Board wishes to make it clear that the extensive medical 
evidence of record indicates that the veteran's bilateral 
peripheral neuropathy of the lower extremities is not 
responsible for his problems with ambulation, as such have 
been specifically attributed by VA physicians to obesity and 
respiratory problems.  

In sum, though the evidence shows loss of sensation in each 
lower extremity, the Board finds these symptoms alone not 
enough evidence to characterize the veteran's service-
connected bilateral lower extremity disabilities as 
"moderate."  Accordingly, 20 percent ratings are not 
warranted for the right and left lower extremities under 
Diagnostic Code 8720.  It also follows that higher ratings 
are not under Diagnostic Code 8720.

Fenderson considerations

The medical evidence of record supports the proposition that 
the veteran's service-connected bilateral lower extremity 
disabilities have not changed appreciably during the appeal 
period.  There appears to have been no medical findings and 
no other evidence which would allow for the assignment of 
increased disability ratings at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that 10 percent disability ratings were properly 
assigned for the entire period from the date of service 
connection, December 6, 2002.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In November 2005, the RO provided the veteran with criteria 
for an extraschedular rating and considered the applicability 
of an extraschedular rating in the adjudication of the 
veteran's increased rating claims.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issues on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's bilateral peripheral neuropathy of the upper 
and lower extremities.  As discussed above, the veteran's 
symptomatology, involving all four extremities, essentially 
is limited to diminished sensation, with no objective 
evidence of functional loss.  The veteran has been noted to 
use a wheelchair for ambulation; however, such has been 
attributed to the veteran's morbid obesity and COPD by the 
December 2004 VA examiner.  

To the extent that the veteran himself contends that his 
peripheral neuropathy is responsible for his very significant 
physical limitations, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's bilateral 
peripheral neuropathy of the upper and lower extremities the 
recent or remote past.

With respect to marked interference with employment, the 
veteran was employed as a storeroom clerk for almost thirty 
years until February 2001, when he was granted Social 
Security Administration benefits for numerous health 
problems.  A review of the file, however, reveals that the 
veteran has a myriad of physical and mental problems in 
addition to his service-connected diabetes and its service-
connected complications.  With respect to the four 
disabilities here under consideration, there is no indication 
in the record that any of them causes interference with 
employment beyond that contemplated in the assigned ratings. 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected bilateral 
peripheral neuropathy of the upper and lower extremities.  
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.

5.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

      It is clear that the claimant need not be a total 
'basket case' before 
      the courts find that there is an inability to engage in 
substantial gainful 
      activity.  The question must be looked at in a practical 
manner, and mere 
      theoretical ability to engage in substantial gainful 
employment is not a 
      sufficient basis to deny benefits.  The test is whether 
a particular job is 
      realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran is service-connected for the following 
disabilities, all of which are related to his diabetes 
mellitus: diabetes mellitus type II with erectile dysfunction 
(20 percent disabling), nonproliferative diabetic retinopathy 
(10 percent), peripheral neuropathy of the right upper 
extremity (10 percent); peripheral neuropathy of the left 
upper extremity (10 percent); peripheral neuropathy of the 
right lower extremity (10 percent); and peripheral neuropathy 
of the left lower extremity (10 percent).

Since the veteran's service-connected disabilities result 
from a common etiology, or service-connected diabetes 
mellitus, the service-connected disabilities in fact meet the 
schedular criteria for consideration of TDIU under exception 
(2) and will be considered to be one 60 percent disability 
for such purposes.  See 38 C.F.R. § 4.16(a)(2) (2005).

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disability does not impede his ability to 
follow a substantially gainful occupation.  Although there is 
no question that he is unemployable, this has been ascribed 
chiefly to other, non service-connected causes.    

The December 2004 VA examiner specifically opined: 

It is my medical opinion that the veteran is completely 
unable to obtain or maintain gainful employment in 
either a physical or sedentary capacity at this time.  
It is further my medical opinion that his 
unemployability is less likely than not secondary to 
service-connected disabilities and more likely than not 
secondary to his morbid obesity and chronic obstructive 
pulmonary disease and other medical conditions.  This 
opinion is based on the relatively mild condition of his 
service-connected conditions and the absolutely 
devastating effect of his inability to move and to 
breathe normally.  

This conclusion is consistent with the objective evidence of 
record, to include 
The May 2001 SSA determination, which indicated that the 
veteran's unemployability (for SSA purposes) was related not 
just to diabetes but also to coronary artery disease, 
hypertension, morbid obesity, restrictive lung disease and 
degenerative arthritis of both knees.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993) [while a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim].  Similarly, a work release 
statement from Dr. P.S. dated in October 2002 stated that 
"major depression, recurrent, r/o PTSD, diabetes, 
hypertension, [and] congestive heart failure" were the 
causes of his inability to work.  

Moreover, the December 2002 VA examiner indicated that the 
veteran's functional limitations were "largely secondary to 
obesity".  A February 2002 disability assessment report 
described the veteran as 5'7" in height and weighing 350 
pounds. 

The Bord has also considered the medical records, totaling 
many hundreds of pages, which indicate that the veteran's 
service-connected diabetes and associated problems constitute 
a relatively inconsequential part of his total disability 
picture, which includes, inter alia, cardiac disease, morbid 
obesity and severe respiratory problems are also to blame.  

Also playing a significant role in the veteran's 
unemployability, according to the medical records, are his 
non service-connected psychiatric problems.  A June 2003 VA 
outpatient noted stated that the veteran "had PTSD and 
depression during his employment period and the abrupt ending 
of his employment due to company cost cutting severely 
exacerbated his depression and PTSD.  The elimination of his 
position and subsequent rehiring for it at lesser pay 
surfaced many issues."  

The Board wishes to observe that in addition to the 
peripheral neuropathy in all four extremities, which has be 
discussed detail in connection with the first four issues on 
appeal, the medical reports indicate that the veteran's 
diabetes is productive of erectile dysfunction, which 
although unfortunate manifestly would not interfere with 
employment; and diabetic retinopathy, which evidently does 
not significantly impact his visual acuity.  A September 2001 
disability determination showed visual acuity as being 20/20 
on the right and 20/30 on the left.  Although the veteran has 
voiced numerous physical complaints, he does not appear to 
indicate that vision problems are among them.  Moreover, the 
10 percent rating which is assigned under Diagnostic Code 
6069 compensates him for any loss of visual acuity. 

In short, the medical and other evidence of record indicates 
that the veteran's service-connected disabilities are 
productive of little symptomatology (chiefly diminished 
sensation in the extremities) which can be said to interfere 
with his employability.  The record shows that the reason for 
his unemployability is due to difficulty breathing and 
ambulating, along with psychiatric problems, none of which 
has been ascribed to the diabetes and allied problems.  

The symptomatology associated with the service-connected 
disabilities is compensated via the combined 60 percent 
rating which is currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
as noted with the extraschedular rating discussion above, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer and Van Hoose, supra.

Based on the above analysis, the Board concludes that the 
veteran's claim for TDIU must be denied on a schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply." (emphasis added)].

Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities on both a schedular and extra-schedular basis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right upper extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left upper extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the right lower extremity 
is denied.

Entitlement to an increased disability rating for service-
connected peripheral neuropathy of the left lower extremity 
is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


